WRIGHT, Presiding Judge.
Upon remand to this court by the Supreme Court of Alabama, the judgment of *520this court, entered January 20, 1977, 353 So.2d 510, is hereby set aside and the judgment of the trial court granting divorce to the husband upon the ground of adultery is affirmed. Judgment as to the custody of the minor child is reversed and the matter is remanded to the trial court for further hearing and consideration of the question of custody after due notice and opportunity to be heard is afforded all parties now joined or who may be properly joined hereafter.
At the request of appellant, she is hereby granted $1,000.00 as a reasonable attorney fee on appeal.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED WITH DIRECTION.
BRADLEY and HOLMES, JJ., concur.
Certiorari denied, Ala., 353 So.2d 520.